                           IN THE DISTRICT COURT OF GUAM
                                 TERRITORY OF GUAM
                                  CRIMINAL MINUTES
                                 INITIAL APPEARANCE


CASE NO.: 1:21-cr-00015-001                            DATE: August 05, 2021

HON. JOHN C. COUGHENOR, Senior District Judge, Presiding
Law Clerk: Richard Lintermans              Court Reporter: Veronica Flores
Courtroom Deputy: Carmen B. Santos         Hearing Times: 8:58 - 9:05

APPEARANCES:
Defendant: Sally Cruz Roberto                      Attorney: Jeffrey A. Moots
   Present     Custody    Bond      P.R.            Present   Retained       FPD      CJA
U.S. Attorney: Marivic P. David                                       U.S. Agent:
U.S. Probation: Janet Yamashita
Interpreter:                                                          Language:

PROCEEDINGS: CONTINUED STATUS HEARING AND ARRAIGNMENT

       Defendant consented to proceeding by video.
       Financial Affidavit reviewed and accepted: Jeffrey A. Moots appointed to
        represent the defendant.
       Defendant waives reading of Indictment.
       Defendant sworn and examined.
       Defendant arraigned and advised of her rights, charges and penalties.
       Plea entered: Not guilty as to all counts.
       Trial Scheduling Order to be issued.
       Defendant to remain released as previously ordered.

NOTES:




                Case 1:21-cr-00015 Document 19 Filed 08/05/21 Page 1 of 1
